Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 1,
“an actuator disposed on the distal connector, wherein the actuator includes a slidable member that is slidable along the distal connector and wherein actuation of the actuator moves the inner housing from a first position to a second position;
wherein when the inner housing is in the first position the guidewire locking mechanism is configured to secure the guidewire and the guidewire is rotatable with respect to the optical connector cable; and
wherein when the inner housing is in the second position the guidewire locking mechanism is in an open state for receiving or removing the guidewire”

Claim 10,
“an actuator comprising a sliding mechanism that is slidable along the distal connector
 wherein actuation of the actuator moves the inner housing from a first position to a second position
wherein when the inner housing is in the first position the guidewire locking mechanism is in a closed state for retaining the pressure sensing guidewire and the pressure sensing guidewire is rotatable with respect to the optical connector cable
 and wherein when the inner housing is in the second position the inner housing is moved in a distal direction”

Claim 19
“an actuator comprising an axially translatable member slidable along the distal connector, wherein actuation of the actuator moves the inner housing of the distal connector from a first position to a second position, wherein when the inner housing is in the first position the guidewire locking mechanism is in a closed state for retaining the guidewire and the guidewire is rotatable with respect to the optical connector cable, and wherein when the inner housing is in the second position the inner housing is moved in a distal direction from the optical connector cable and the guidewire locking mechanism is in an open state for receiving or removing the guidewire”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793